DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the limitation: 
“generating, by the system, using a non-optimal traveling salesman problem with a greedy water-fall process, a route plan for the unit replenishment based on the unit depletion rate, the time limit, and respective unit depletion rates and respective time limits for other unit dispensing devices of a set of unit dispensing devices”, 
as recited in claim 1. 
Claim 13 recites similar limitations as set forth in claim 1, and therefore is patentable over prior art. 
None of the prior art, single or in combination, teaches the limitation: 
“determine, by the processing component, using a non-optimal traveling salesman problem with a greedy water-fall process, a time constraint for unit replenishment at a unit dispensing device based on a unit depletion rate for the unit dispensing device, wherein the time constraint indicates an amount of time remaining until a quantity of units in the unit dispensing device satisfies a defined unit level”, 
as recited in claim 17. 


Prior art, U.S. Patent Appl. Pub. No. 2016/0162865 (Crow et al.) discloses a method executed by at least one processor comprising: determining inventories for first and second times for a first vending machine (VM); determining inventories for first and second times for a second VM; determining inventories for first and second times for a third VM; and determining a service route to visit the first and second VMs on a specific date, and to specifically avoid visiting the third VM on the specific date, in response to determining the inventories for the second times for the first, second, and third VMs. 
However, Crow et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2017/0270466 (Kao et al.) discloses a method of operating an order processing system using a plurality of automated or guided vehicles.  Data including information as to a floor plan of a storage space of a storage facility is imported through an input unit.  A processor upon receiving purchasing requests defining the storage space into a plurality of loading zones based on the purchasing requests received and the number of automated vehicles deployed. The processor then assigns one automated vehicle to operate in a loading zone for picking articles and determines the processing sequence of the purchasing requests. The processor next generates a routing plan for controlling the loading operations of the automated vehicles according to the purchasing requests, the optimal processing sequence, and the floor plan data. 
However, Kao et al. fails to teach the above patentable features. 

However, Chong et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687